


EXHIBIT 10

SEVERANCE AND CONSULTING AGREEMENT

    This Severance and Consulting Agreement ("Agreement") is entered into and
effective as of March 21, 2001, between The Newhall Land and Farming Company (a
California Limited Partnership) ("NLF") and Thomas L. Lee ("Lee"). NLF's
ultimate managing general partner is Newhall Management Corporation ("NMC") and
where appropriate will be referred together with NLF as the "Company." The
Company and Lee are referred to in this Agreement as the "Parties."

RECITALS

WHEREAS, Lee is currently employed as the Company's and NMC's Chief Executive
Officer and Chairman of the Board of Directors ("Board");

WHEREAS, Lee has decided to retire and to voluntarily resign his employment with
the Company as well as all of the positions he holds with the Company, including
those specifically mentioned above;

WHEREAS, the Company has agreed to accept Lee's resignation and wishes to retain
his services thereafter on a consulting basis;

WHEREAS, Lee has agreed to perform services for NLF on a consulting basis; and

WHEREAS, the Parties wish to set forth in this Agreement all of the terms and
conditions of Lee's severance, his subsequent retention as a Consultant and all
other matters of every nature whatsoever between them;

NOW, THEREFORE, the Parties, in consideration of the mutual covenants contained
herein, and for other valuable consideration received, hereby agree as follows:

1)Resignation and Execution of Addendums A, B and C:

a)Lee hereby resigns his employment with the Company along with all of the
positions that he holds or will hold with the Company or any of its affiliated
entities, partnerships or divisions, including specifically: Chief Executive
Officer of NLF and NMC, Chairman and Member of the Board of NMC, Member of the
Company's Management Committee, Director in the Valencia Town Center Hotel
Company and Director in the TP Golf Company. In addition, Lee will sell or
exchange his partnership and membership interests, as the case may be, in NMC
and its affiliated entities, including but not limited to Valencia Town Center
Hotel Company, TP Golf Company, Newhall General Partnership, and Newhall
Management Limited Partnership, under the terms of the respective shareholder
agreements, partnership agreements or other governing documents. Lee agrees to
execute whatever documents are necessary to effect his resignation from all of
those positions as well as any other positions that he holds with the Company or
any affiliated entities, partnerships, or divisions. Lee's letter of
resignation, which is attached hereto as Addendum A and by this reference
incorporated herein, is accepted by the Company with respect to the positions
listed

1

--------------------------------------------------------------------------------

hereinafter to be effective at the close of business on the date listed next to
the applicable position or positions:

Resigned Positions

--------------------------------------------------------------------------------

  Effective Date of Resignation

--------------------------------------------------------------------------------

(1) Chief Executive Officer   March 21, 2001 (2) Employee, Chairman of the
Board, Member of the Company's Management Committee, Director in the Valencia
Town Center Hotel Company, Director in the TP Golf Company as well as any and
all other positions held   March 31, 2001 (3) Member of the Board   July 18,
2001

Until those dates and times, Lee will continue to perform the duties called for
by the positions he holds and will continue to receive his current salary and
benefits, except as otherwise provided in the Agreement. On the last day of his
employment as an employee of the Company, Lee shall be paid any and all accrued
unused vacation time as reflected on the Company's records. Lee shall receive no
compensation for his continued service as Member of the Board for the period
commencing on April 1, 2001 through July 18, 2001.

b)In further consideration for the compensation provided for in Paragraph 3(a)
of this Agreement and as a condition precedent to receipt of the Lump Sum
Payment provided for therein, Lee agrees to execute a document that conforms
exactly to Addendum B which is attached hereto and by this reference
incorporated herein ("Mutual General Releases"). If Lee fails to execute the
Mutual General Releases on March 31, 2001, or any other subsequent date mutually
agreed to by the Parties, then this Agreement and the Consulting Agreement shall
become null and void and non-enforceable and Lee shall not be entitled to nor
shall he be paid any of the benefits provided for in this Agreement, including
specifically, the Lump Sum Payment provided in Paragraph 3(a) of this Agreement.

c)At the time Lee executes the Agreement, he will execute a document that
conforms exactly to the terms set forth in Addendum C, which is attached hereto
and by this reference and incorporated herein ("Consulting Agreement"). The
Agreement shall not become effective until the Parties also have fully executed
the Consulting Agreement.





2)Consulting Agreement: Lee will commence his duties as a consultant in
accordance with the terms provided in the Consulting Agreement on April 1, 2001,
or any subsequent date mutually agreed to by the Parties in writing. The Lump
Sum Payment provided in Paragraph 3(a) of this Agreement, shall constitute all
of the compensation, of whatever nature whatsoever, to be paid to Lee for all of
his services as a consultant, except as otherwise provided in the Consulting
Agreement.

3)Severance Compensation: Upon execution of this Agreement and Addendums A, B
and C as provided hereinabove, Lee shall be entitled to receive the following
severance benefits commencing on or after April 1, 2001 unless otherwise
provided hereinafter in this Paragraph 3:

a)Lump Sum Payment. Within five (5) business days of the lapse of the seven
(7) day revocation period provided in Paragraph 11 of the Mutual General
Releases, the Company shall pay Lee a lump sum payment equal to three times:
(i) Lee's current yearly base salary; plus (ii) an amount equal to the average
of the bonuses paid to Lee pursuant to the NLF Executive Incentive Compensation
Plan for the fiscal years ending 1998, 1999 and 2000, less applicable
withholding taxes ("Lump Sum Payment"). The Lump Sum Payments shall be deemed to
have been made under this Paragraph 3 on the date the payment is tendered to
Lee. The Company and Lee shall mutually agree on the method and timing of the
Lump Sum Payment delivery to Lee.

2

--------------------------------------------------------------------------------

b)Bonus: The Company paid to Lee a bonus, less applicable withholding taxes, for
the Company's fiscal year ending December 31, 2000, based on the applicable
formula for the CEO category contained in NLF's Executive Incentive Compensation
Plan ("Bonus"). The Bonus was calculated on the basis of the salary being paid
to Lee during that year and was paid to Lee at the same time that bonuses are
paid to other Company executives for the same fiscal year. In no event will any
bonus, whatsoever, be earned or be payable to Lee for the first quarter of the
Company's fiscal year ending December 31, 2001 (e.g., January through March 31,
2001).

c)Unit Options and other Unit-Based Rights:

(i)Lee will not be granted any additional Unit options or Unit-based rights
beyond those granted through March 21, 2001. Any existing options or Unit-based
rights, including any granted to Lee prior to March 21, 2001, will be
exercisable or distributed as the case may be, in accordance with the respective
Unit options or Unit-based rights agreements and the Company's 1995 Option/Award
Plan, except as otherwise provided in (ii) of this Paragraph 3(c). Any Unit
options or Unit-based rights granted to Lee prior to March 21, 2001 that are not
100% vested on March 31, 2001, shall become 100% vested upon the fifth day
following the seven day revocation period in Paragraph 11 of the Mutual General
Releases.

(ii)The following option agreements were granted to Lee pursuant to the Newhall
Land and Farming Company Option, Appreciation Rights and Restricted Plan, as
amended: Option Agreement dated July 17, 1991; Option Agreement dated July 15,
1992; Option Agreement dated July 21, 1993; Option Agreement dated January 19,
1994; and Option Agreement dated July 20, 1994 ("Option Agreements"). The
Parties agree that the exercise period for those options will be extended from
one (1) year to three (3) years but in no event shall Lee's right to exercise
those options extend beyond the expiration date provided in the Option
Agreements.





d)Retirement/Savings Plans: Any benefits or payments due Lee under the NLF
Retirement Plan, the NLF Pension Restoration Plan ("Pension Restoration Plan"),
the NFL Employee Savings Restoration Plan, the NLF Employee Savings Plan and any
employee benefit plans qualified under Section 401(a) of the Internal Revenue
Code will be paid in accordance with the provisions contained in each of those
plans. As a means of funding the benefits under the Pension Restoration Plan,
the Company purchased two life insurance policies on the life of Lee
("Policies"). Those Policies are subject to the terms of a Split-Dollar
Insurance Agreement between Lee and the Company.

e)Lease of Car: Lee will have the option to lease on a month-to-month basis from
the Company his current Company car for a period not to exceed three months. If
Lee does not exercise this option on or before March 31, 2001, or any other
subsequent date agreed to by the Parties in writing, then it shall expire and
Lee shall immediately return the car and the keys to the car to the Company. At
the end of the short-term lease period, Lee shall return the car and the keys to
the car to the Company.

f)No Other Payments or Benefits: Except as otherwise provided in the Consulting
Agreement or Paragraph 3 of the Agreement, Lee shall not earn or be entitled to
receive any other wages and/or benefits whatsoever after March 31, 2001,
including services rendered in Lee's capacity as Member of the Board. Benefits
payable under this Paragraph 3 will terminate, supersede and be in lieu of any
severance pay benefits, change of control benefits or any other wage and/or
benefits provided for in any employment agreement, change of control agreement,
severance policy or benefit agreement between Lee and the Company or any other
policy, agreement, practice or plan of the Company.

3

--------------------------------------------------------------------------------

(g)Medical Benefits: As part of Company's early retirement benefits for which
Lee is eligible on and after March 31, 2001, the Company's medical and dental
HMO plans will be provided at no cost to Lee and his eligible dependents until
Lee's sixty-fifth (65th) birthday. If Lee selects a medical plan other than the
HMO plan, he and his eligible dependents will pay the difference between the
amount of the premiums charged for the coverage selected and the premiums for
the same coverage under the Company's HMO plan. Should Lee die before age 65,
his surviving spouse and eligible dependents will continue to receive the
medical benefits until the date Lee would have reached age sixty-five (65).





4)Recitals: The Recital's stated above are incorporated herein by this reference
as part of the Agreement.

5)General Release: Lee, for himself and for his heirs, spouse, executors,
administrators and assigns, acknowledges complete satisfaction of and
unconditionally releases and forever discharges the Company and any and all of
its respective affiliated companies, subsidiaries, divisions, affiliated
entities, partnerships, successors and assigns, and any and all of its past,
present and/or future officers, directors, members, shareholders, partners,
unitholders, agents, employees, administrators and assigns (hereinafter
collectively referred to as "Company Releasees"), from any and all claims,
demands, causes of action, costs, charges, fees and liabilities of any kind
whatsoever, whether known or unknown, unsuspected or latent, which Lee or any of
his heirs, guardians, administrators, executors, successors in interest, and/or
assigns have incurred or expect to incur, or now own or hold or have at any time
heretofore owned or held, or may at any time own, hold or claim by reason of any
matter or thing against Company Releasees, and each of them, arising from or by
reason of any actual or alleged act, omission, transaction, practice, conduct or
occurrence, or any other matter whatsoever on or prior to the date of Lee's
execution of this Agreement. Without limiting the generality of the foregoing,
Lee specifically waives and fully releases Company Releasees, and each of them,
from any and all claims arising out of Lee's employment with the Company and/or
the termination of his employment, any positions Lee held or services Lee
rendered, as well as Lee's resignation of all positions held with Company,
including but not limited to: (a) any claim under the Americans with
Disabilities Act, the California Fair Employment and Housing Act, the Civil
Rights Act of 1964, as amended, the Age Discrimination in Employment Act of 1967
or the Older Workers Benefit Protection Act, the Employee Retirement Income
Security Act of 1974; (b) any other claim of employment discrimination (whether
based on federal, state or local, statutory or decisional law; (c) any claim
arising out of the terms and conditions of Lee's employment and/or any of the
events relating directly or indirectly to or surrounding the termination of his
employment; (d) any claims for severance, pension, bonuses, profit sharing or
severance/termination payments; (e) any claim regarding any claimed employment
or benefit agreement or contract whether written or oral; (f) any claim for any
alleged injuries incurred during Lee's employment with the Company including any
claims for rehabilitation; and (g) any other matter or claim whatsoever between
the Parties (jointly "Claims"). These releases do not include or release Company
Releases or any of them, from providing the benefits or making the payments
provided for in Paragraph 3 of this Agreement.

6)Release of Unknown Claims: Lee intends and expressly agrees that this
Agreement and the releases contained herein shall be a bar to the Claims and
shall be effective as a full and complete accord and satisfaction and general
release of and for all liabilities, disputes, claims and matters, known or
unknown, suspected or unsuspected, arising from any cause whatsoever on or prior
to the date of Lee's execution of this Agreement. In furtherance of that intent
and agreement, Lee acknowledges that he is familiar with Section 1542 of the
Civil Code of the State of California, which provides as follows:

"A general release does not extend to claims which creditor does not know or
suspect to exist in this favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor."

4

--------------------------------------------------------------------------------





Lee waives and relinquishes any right or benefit which he has or may have under
Section 1542 of the Civil Code of the State of California or any other similar
provision or non-statutory law of this or any other jurisdiction to the full
extent that he may lawfully waive all such rights and benefits pertaining to the
subject matter of this Agreement. In connection with such waiver and
relinquishment, Lee acknowledges that he is aware that any legal counsel that he
may retain hereafter may discover claims or facts in addition to or different
from those which he now knows or believes to exist with respect to the subject
matter of this Agreement, but that it is his intention hereby to fully and
forever settle and release all the released matters, known or unknown, suspected
or unsuspected, which now exist, may exist, or heretofore have existed, between
the Parties.

7)Indemnification Agreement: So as to avoid any doubt, the foregoing releases by
Lee in Paragraphs 5 and 6, do not in any manner amend the terms of, or affect
NLF's obligations, under that certain amended Indemnification Agreement dated
November 14, 1990 between Lee and NLF.

8)Attorney Consultation: Lee acknowledges that he has been advised to consult
with an attorney before signing this Agreement, and that he has voluntarily and
knowingly executed this Agreement after having had the opportunity to consult
with an attorney. Lee further acknowledges that he has had an adequate
opportunity to consult with an attorney and that he has had an adequate
opportunity to make whatever investigation or inquiry he or his counsel may deem
necessary or desirable in conjunction with the subject matter of this Agreement
prior to signing it. Lee further acknowledges that he has been advised that he
may consider the terms of this Agreement for twenty-one (21) days before signing
it. This Agreement was provided to Lee on March 21, 2001. Accordingly, Lee has
until April 11, 2001 to decide whether he will sign the Agreement. To the extent
that Lee takes less than twenty-one (21) days to consider this Agreement prior
to signing it, he acknowledges that he has had sufficient time to consult with
an attorney and that he does not desire additional time.

9)Revocation Period: This Agreement is revocable by Lee for a period of seven
(7) days following execution and return of the Agreement to the Company. The
revocation must be in writing, must specifically revoke this Agreement, and must
be delivered to Gary Cusumano, President, at The Newhall Land and Farming
Company, 23823 Valencia Boulevard, Valencia, California, 91355, prior to the end
of the seventh (7th) day following execution and delivery of this Agreement to
Company. Upon expiration of the seven (7) day period, this Agreement becomes
effective, enforceable and irrevocable. If he has not so delivered a written
revocation of this Agreement to Company within that seven (7) day period, he
shall receive the payments and other consideration described in Paragraph 3
above.

10)Mediation/Arbitration:

a)Lee and the Company agree that any Arbitrable Claims that arise between them
will be submitted first to mediation and then to binding arbitration. Lee and
the Company further agree that neither of them will commence any demand for
arbitration without first submitting a formal written demand to the other Party
for mediation of the dispute. When such a demand is made, the dispute will be
submitted to mediation before a mutually agreeable mediator in the Los Angeles
area. The cost of the mediation shall be borne equally by the parties.

b)Any controversy, dispute or claim between the Parties which may arise from,
out of, or relate to this Agreement, or its subject matter or the Addendums,
including the validity, enforceability, construction or application of any of
the terms, provisions, or conditions of this Agreement or the arbitrability of
any such matter (collectively referred to herein as "Arbitrable Claims") shall
be submitted: (i) first to Mediation under Paragraph 10(a), and if it is not
resolved through Mediation, then (ii) to final and binding arbitration in Los
Angeles,

5

--------------------------------------------------------------------------------

California, or such other location as the Parties shall mutually agree in
writing under the auspices of the American Arbitration Association ("AAA"). The
Parties agree that neither of them may initiate in any way or prosecute any
claim, charge, lien, demand, right of action or cause of action of any nature
whatsoever arising out of or related to this Agreement before any court,
tribunal, or administrative agency against the other Party, and that they each
acknowledge that their agreement to the mediation/arbitration provisions under
this Paragraph 10 shall constitute an effective waiver of any right to have any
Arbitrable Claims determined by judge or jury. The Parties further agree to be
bound by the Employment Dispute Resolution Rules of AAA ("Rules") and that all
Arbitrable Claims will be heard by the AAA pursuant to those Rules. The Parties
further agree that in the event this Agreement, or any part thereof is not
enforceable, all other provisions shall remain in force.

c)The arbitrator shall have jurisdiction to determine all Arbitrable Claims and
may grant any relief authorized in law or equity for such claim. However, the
arbitrator may not modify or change the terms of this Agreement or the
Addendums. The Parties agree that the decision of the arbitrator shall not be
appealable and that judgment upon an award rendered by the arbitrator may be
entered for enforcement in any court of competent jurisdiction. All Arbitrable
Claims must be submitted to mediation within thirty (30) days of the date such
claim first arose to be arbitrable.

d)Except as otherwise stated above, neither Party may initiate in any way or
prosecute any claim, charge, lien, demand, right of action or cause of action of
any nature whatsoever arising out of or related to this Agreement or the
Addendums before any court, tribunal or administrative agency against the other
Party. A Party who initiates litigation or asserts Arbitrable Claims in any
court or before any tribunal or administrative body, shall pay all reasonable
attorneys' fees and costs incurred by the opposing Party in defending such
litigation and/or claims.



11)Termination: This Agreement and Lee's employment shall be subject to
termination on or before March 31, 2001 as follows:

a)Death: This Agreement, including the severance compensation provided for in
Paragraph 3, will terminate upon the death of Lee. In such event, the Company
will pay to Lee's estate or other authorized representative, his salary for the
month in which he dies, as well as any other Company benefits, including
bonuses, retirement payments, medical benefits, and accrued but unused vacation
due him or his spouse through the date of his death in accordance with the terms
and conditions of applicable Company policies and/or plans. Thereafter, the
Company will have no further obligation whatsoever to his estate or other
authorized representative.

b)Disability: This Agreement, including the severance compensation provided for
in Paragraph 3, will terminate upon Lee's disability. Unless otherwise
prohibited by any State or Federal law, this Agreement and Lee's employment
hereunder will terminate on the date that he, is determined, as defined by
reference to the Company's Long-Term Disability Plan ("LTD Plan"), then in
effect, to be "disabled" from performing any material portion of his current
duties, due to physical or mental illness or injury. In such event, Lee will be
solely compensated in accordance with the LTD Plan and any other applicable
Company policies and/or plans.

c)Termination for Cause: This Agreement, including the severance compensation
provided for in Paragraph 3, and Lee's employment may be terminated for cause in
accordance with the Company's established policies and practices ("Termination
for Cause"). If Termination for Cause occurs, then the Company will pay Lee his
salary for the month in which termination occurs, any accrued but unused
vacation and any other Company benefits that are due him

6

--------------------------------------------------------------------------------

under applicable Company policies or plans through the end of the month of his
termination. Thereafter, the Company will have no further obligations whatsoever
to Lee.

12)Confidential Information:

a)Lee shall not (nor will Lee assist any other person to do so) during or after
the termination of his employment with the Company as an employee or consultant,
directly or indirectly reveal, report, publish or disclose Confidential
Information to any person, firm or corporation not expressly authorized by the
Company to receive such Confidential Information, or use (or assist any person
to use) such Confidential Information except for the benefit of the Company.
This provision shall not preclude disclosures required by law, nor shall it
apply to information which has entered the public domain other than by reason of
the action of Lee. The term "Confidential Information," as used herein, means
all information or material not generally known by non-Company personnel which
(i) gives the Company some competitive business advantage or the opportunity of
obtaining such advantage or the disclosure of which could be detrimental to the
interests of the Company; (ii) which is owned by the Company or in which the
Company has an interest in; and (iii) which is either marked "Confidential
Information," "Proprietary Information," or other similar marking, known by Lee
to be considered confidential and proprietary by the Company or from all the
relevant circumstances should reasonably be assumed by Lee to be confidential
and proprietary to the Company. Confidential Information includes, but is not
limited to, the following types of information and other information of a
similar nature (whether or not reduced to writing): trade secrets, inventions,
drawings, file data, documentation, diagrams, specifications, know how,
processes, formulas, models, flow charts, software in various stages of
development, source codes, object codes, research and development procedures,
research or development and test results, marketing techniques and materials,
marketing and development plans, price lists, pricing policies, business plans,
information relating to customers and/or suppliers' identities, characteristics
and agreements, financial information and projections, and employee files.
Confidential Information also includes any information described above which the
Company obtains from another party and which the Company treats as proprietary
information or designates as Confidential Information, whether or not owned or
developed by the Company. Notwithstanding the above, however, no information
constitutes Confidential Information if it is generic information or general
knowledge which Lee would have learned in the course of similar employment
elsewhere in the trade or if it is otherwise publicly known and in the public
domain.

b)To the extent that Lee has not already done so, he shall on or before
March 31, 2001 surrender to the Company all notes, data, sketches, drawings,
manuals, documents, records, data bases, programs, blueprints, memoranda,
specifications, customer lists, financial reports, equipment and all other
physical forms of expression incorporating or containing any Confidential
Information, it being distinctly understood that all such writings, physical
forms of expression and other things are the exclusive property of the Company.
Lee acknowledges that the unauthorized taking of any of the Company's trade
secrets is a crime under California Penal Code Section 499(c) and is punishable
by imprisonment. Lee further acknowledges that such unauthorized taking of the
Company's trade secrets could also result in civil liability under California
Civil Code Section 3426, and that willful misappropriation may result in an
award against him for triple the amount of the Company's damages and the
Company's attorneys fees in collecting such damages. The Parties agree that Lee
shall have the right to retain and use the contact information contained on his
Company Rolodex as well as Lee's contacts file maintained on the Company's
software systems for personal purposes as long as those purposes are not
inconsistent with Lee's obligations under this Paragraph 12, the Agreement or
the Addendums.

7

--------------------------------------------------------------------------------

c)If Lee breaches, or threatens to commit a breach of, any of these
non-disclosure provisions (collectively, the "Restrictive Covenants"), the
Company shall have the following rights and remedies, each of which shall be in
addition to, and not in lieu of, any other rights and remedies available to the
Company under law or in equity: the right and remedy to have the Restrictive
Covenants specifically enforced or to have any actual or threatened breach
thereof enjoined by any court having equity jurisdiction, all without the need
to prove any amount of actual damage or that monetary damages would not provide
an adequate remedy, it being acknowledged and agreed that any such breach or
threatened breach will cause irreparable injury to the Company and that monetary
damages will not provide an adequate remedy to the Company; and the right and
remedy to require Lee to account for and pay over to the Company all
compensation, profits, monies, accruals, increments or other benefits derived or
received by him or any associated party deriving such benefits as a result of
any such breach of the Restrictive Covenants.

d)Nothing in this Agreement or any other agreement between Lee and the Company
shall prohibit or impede or be construed to prohibit or impede Lee from lawfully
competing with the Company, lawfully working for any competitor of Company or
otherwise lawfully pursuing his career in the residential and commercial
development industry, so long as Lee complies with these non-disclosure
provisions. The Parties agree that these non-disclosure provisions shall
continue in effect after Lee's employment with the Company as an employee and/or
consultant has terminated and notwithstanding any termination of this Agreement.



13)Non-Solicitation of Employees or Customers: For a period of one (1) year
following the last date of Lee's employment with the Company as an employee or
consultant, Lee agrees not to solicit or induce any employee or supplier of the
Company to terminate his/her employment or relationship with the Company or to,
directly or indirectly, solicit the trade of or otherwise do business with any
customer or supplier of the Company and/or any one of its affiliated entities so
as to offer or sell any product or service which would be competitive with any
product or service sold by the Company or its affiliates during that period.

14)Employee Benefit Plans: Except as otherwise specifically provided in this
Agreement to the contrary, all of the health and other employee benefit or
compensation plans or programs referred to and contemplated by this Agreement
(collectively referred to as "Plans') shall be governed solely by the terms of
the underlying plan documents and by applicable law. Except as otherwise
specifically provided in this Agreement to the contrary, nothing in this
Agreement shall impair the Company's right to amend, modify, replace, and/or
terminate any and all such Plans in its sole discretion or in accordance with
the terms thereof. This Agreement is for the sole benefit of Lee and the
Company, and is not intended to create a Plan, or, except as otherwise provided
herein, to modify the terms of existing Plans. Also, any payments made pursuant
to this Agreement shall not be taken into account (i.e., as "compensation") for
purposes of determining the amount of benefits payable under any other Plans.

15)Entire Agreement: This Agreement is the only agreement and understanding
between the Parties pertaining to the subject matter hereof, and supercedes and
nullifies all prior agreements, summaries of agreement, descriptions of
compensation packages, discussions, negotiations, understandings,
representations or warranties, whether verbal or written between the Parties
pertaining to such subject matter. This Agreement is binding on Lee's heirs and
shall not be assignable by Lee for any purpose. This Agreement will be binding
on any successors and assigns of the Company.

16)Severability: If any provision of this Agreement or any portion of such
provision is held to be invalid or unenforceable, the remaining provisions or
portions shall nevertheless be given effect. It is the intent of the Parties
that all provisions shall be construed so as to be valid and enforceable, and if
it should be determined that any provision is not valid and enforceable, a
provision which

8

--------------------------------------------------------------------------------

would effectuate the intent of the Parties and would be valid and enforceable
shall be substituted for the invalid and unenforceable provision.

17)Amendment and Waiver: This Agreement may be amended, modified or supplemented
only by a writing executed by Lee and the President of the Company. Either Party
may, in writing, waive any provision of this Agreement to the extent that such
provision is for the benefit of the waiving Party. No waiver by either Party of
a breach of any provision of this Agreement shall be construed as a waiver of
any subsequent or different breach, and no forbearance by a Party to seek a
remedy for non-compliance or breach by the other Party shall be construed as a
waiver of any right or remedy with respect to such non-compliance and/or breach.

18)Construction and Applicable Law: The language of this Agreement and the
Addendums have been approved by the Parties after the opportunity to consult
with legal counsel and the language of these documents shall be construed as a
whole according to their fair meaning and not strictly for or against either
Party. This Agreement and the Addendums shall in all respects be interpreted,
enforced and governed by and under the laws of the State of California.

WHEREFORE, the Parties have executed this Agreement on the dates provided
hereinafter.

 
   
   
          DATED: March 22, 2001   EMPLOYEE:
 
 
/s/ THOMAS L. LEE    

--------------------------------------------------------------------------------

    Thomas L. Lee
DATED: March 22, 2001
 
THE NEWHALL LAND AND FARMING
COMPANY (a California Limited Partnership)     By:   Newhall Management Limited
Partnership, its
Managing General Partner     By:   Newhall Management Corporation, its
Managing General Partner
 
 
By:
 
/s/ GARY M. CUSUMANO        

--------------------------------------------------------------------------------

        Gary M. Cusumano, President

9

--------------------------------------------------------------------------------

[NEWHALL LAND LETTERHEAD]
ADDENDUM A

                , 2001

PERSONAL AND CONFIDENTIAL

Gary Cusumano
President
The Newhall Land and Farming Company
and Newhall Management Corporation
23823 Valencia Boulevard
Valencia, California 91355

    Re: Resignation

Dear Gary:

I hereby tender to you my resignation of employment along with my resignation of
the following positions to be effective at the close of business on the date
listed next to the applicable position or positions:

Resigned Positions

--------------------------------------------------------------------------------

  Effective Date of Resignation

--------------------------------------------------------------------------------

(1) Chief Executive Officer   March 21, 2001 (2) Employee, Chairman of the
Board, Member of the Company's Management Committee, Director in the Valencia
Town Center Hotel Company, Director in the TP Golf Company as well as any and
all other positions held   March 31, 2001 (3) Member of the Board   July 18,
2001

Your acceptance of this letter will confirm your acceptance of my resignation of
those positions and my employment effective those dates.

Should you need me to sign any additional documents or paperwork to cause the
foregoing to be completed, I will be happy to do so.


 
 
      Very truly yours,
 
 
 
 
 
 
 


--------------------------------------------------------------------------------

Thomas L. Lee

1

--------------------------------------------------------------------------------

ADDENDUM B
MUTUAL GENERAL RELEASES

    This Addendum to the Severance and Consulting Agreement of Thomas L. Lee
("Agreement") is made and entered into this 31st day of March 2001 by and
between Thomas L. Lee ("Lee"), and The Newhall Land and Farming Company (a
California Limited Partnership) ("Company"). Lee and the Company are hereinafter
sometimes referred to collectively as "the Parties." This agreement ("Mutual
General Releases") is made for the purpose of settling and compromising all of
the claims, disputes and controversies between the Parties arising from any
cause whatsoever on or prior to the date of Lee's execution of the Mutual
General Releases. So as to avoid any doubt, the mutual releases contained
herein, do not in any manner amend the terms of, or affect the Company's
obligations, under that certain amended Indemnification Agreement dated
November 14, 1990 between Lee and the Company.

NOW, THEREFORE, the Parties hereto for the consideration set forth in the
Agreement, which is by this reference incorporated herein, mutually agree as
follows:

1.Consideration. In consideration of the benefits provided for in the Agreement
as well as the Mutual General Releases and, for other good and valuable
consideration, the Parties give the releases, promises and commitments contained
herein. 2.Scope of Settlement. The compensation and benefits provided for in the
Agreement are in full and complete settlement of all of Lee's Claims against
Company Releasees and fully compensates Lee for any and all such Claims. Lee
further acknowledges that he has received all wages and benefits due him through
the last date of his employment with the Company, except as otherwise provided
in Paragraph 3 of the Agreement. 3.General Release of Company Releasees. Lee,
for himself and for his heirs, spouse, executors, administrators and assigns,
acknowledges complete satisfaction of and unconditionally releases and forever
discharges the Company and any and all of its respective affiliated companies,
subsidiaries, divisions, affiliated entities, shareholders, partnerships,
successors and assigns, and any and all of its past, present and/or future
officers, directors, members, partners, unitholders, agents, employees,
administrators and assigns (hereinafter collectively referred to as "Company
Releasees"), from any and all claims, demands, causes of action, costs, charges,
fees and liabilities of any kind whatsoever, whether known or unknown,
unsuspected or latent, which Lee or any of his heirs, guardians, administrators,
executors, successors in interest, and/or assigns have incurred or expect to
incur, or now own or hold or have at any time heretofore owned or held, or may
at any time own, hold or claim by reason of any matter or thing against Company
Releasees, and each of them, arising from or by reason of any actual or alleged
act, omission, transaction, practice, conduct or occurrence, or any other matter
whatsoever on or prior to the date of Lee's execution of the Mutual General
Releases. Without limiting the generality of the foregoing, Lee specifically
waives and fully releases Company Releasees, and each of them, from any and all
claims arising out of Lee's employment with the Company and/or the termination
of that employment, any positions Lee held or services Lee rendered as well as
Lee's resignation of all positions held with the Company, including but not
limited to: (a) any claim under the Americans with Disabilities Act, the
California Fair Employment and Housing Act, the Civil Rights Act of 1964, as
amended, the Age Discrimination in Employment Act of 1967 or the Older Workers
Benefit Protection Act; the Employee Retirement Income Security Act of 1974;
(b) any other claim of employment discrimination (whether based on federal,
state or local, statutory or decisional law; (c) any claim arising out of the
terms and conditions of Lee's employment and/or any of the events relating
directly or indirectly to or surrounding the termination of his employment;
(d) any claims for severance, pension, bonuses, profit sharing or
severance/termination payments; (e) any claim regarding any claimed employment
or benefit agreement or contract whether written or oral; (f) any claim for any
alleged injuries incurred during Lee's employment with the Company

1

--------------------------------------------------------------------------------

including any claims for rehabilitation; and (g) any other matter or claim
whatsoever between the Parties (jointly "Claims"). These releases do not include
or release Company Releases or any of them, from providing the benefits or
making the payments provided for in Paragraph 3 of the Agreement.

4.General Release of Lee's Releasees. The Company fully releases and discharges
forever Lee and his spouse, children, agents, heirs and administrators and
assigns ("Lee Releasees") from any and all liabilities, claims, causes of
action, charges, complaints, obligations, costs, losses, damages, injuries and
attorneys' fees, of any form whatsoever, whether known or unknown, unsuspected
or latent, which the Company or any of its officers, employees, agents,
administrators, successors in interest, and/or assigns have incurred or expect
to incur, or now own or hold, or have at any time heretofore owned or held, or
may at any time own, hold, or claim to hold by reason of any matter or thing,
arising from any cause whatsoever on or prior to the date of Company's execution
of the Mutual General Releases. Without limiting the generality of the
foregoing, the Company fully releases and discharges each and all of Lee's
Releasees from any and all claims, demands and causes of action in connection
with any and all matters pertaining to Lee's employment by the Company,
including, but not limited to, any and all damages of every kind whatsoever,
express or implied duties or obligations, express or implied covenants, and
promises on any and all of the above, any other matter between the Parties, and
any claims relating to and arising out of Lee's performance of his duties as an
officer of the Company or a member of the Company's Board of Directors.
5.Non-Admission of Liability. This Agreement shall not in any way be construed
as an admission by either Party of any liability whatsoever, or as an admission
by either Party of any illegal or improper act or acts, of any kind or nature
whatsoever, against the other Party. 6.Releases Include Unknown Claims. It is
the intention of the Parties in executing the Mutual General Releases and in
paying and receiving the monetary and other consideration called for by the
Agreement that the Mutual General Releases shall be effective as a full and
final accord and satisfaction and general release of and from all liabilities,
disputes, claims and matters, known or unknown, suspected or unsuspected arising
from any cause whatsoever on or prior to the date of Lee's execution of the
Mutual General Releases. In furtherance of this intention, the Parties, and each
of them, acknowledge that they are familiar with Section 1542 of the Civil Code
of the State of California, which provides as follows:

"A general release does not extend to claims which the creditor does now know or
suspect to exist in his favor at the time of executing the release which if
known by him must have materially affected his settlement with the debtor."

The Parties, and each of them, waive and relinquish any right or benefit which
they have or may have under Section 1542 of the Civil Code of the State of
California or any similar provision of statutory or non-statutory law of this or
any other jurisdiction to the full extent that they may lawfully waive all such
rights and benefits pertaining to the subject matter of the Agreement and the
Mutual General Releases. In connection with such waiver and relinquishment, the
Parties, and each of them, acknowledge that they are aware that any legal
counsel that they may retain may hereafter discover claims or facts in addition
to or different from those which they now know or believe to exist with respect
to the subject matter of the Mutual General Releases, but that it is their
intention hereby to fully, finally and forever settle and release all the
released matters, disputes and differences, known and unknown, suspected or
unsuspected, which now exist, may exist, or heretofore has existed, between
them. In furtherance of this intention, the releases herein given shall be and
remain in effect as full and complete general releases notwithstanding the
discovery and existence of any such additional or different claims or facts.

2

--------------------------------------------------------------------------------

7.Successors and Assigns. This Agreement shall bind, and inure to the benefit
of, the respective heirs, legal representatives, successors, and assigns of the
Parties hereto. 8.Covenant Not to Sue. The Parties, and each of them, represent
and warrant that they have no action, claim, charge or lawsuit intended, filed,
prepared or pending against the other Party or their respective released parties
and that they will not individually or as a member of any class file any action,
claim, charge or lawsuit against the other Party, or any of their respective
released parties, concerning the subject matter of the Agreement, the Mutual
General Releases and/or any of the claims released under the Mutual General
Releases. 9.Construction. The language of the Mutual General Releases has been
approved by all Parties after the opportunity to consult with legal counsel and
the language of the Mutual General Releases shall be construed as a whole
according to its fair meaning and not strictly for or against either Party.
10.Entire Agreement and Governing Law. The Mutual General Releases shall in all
respects be interpreted, enforced, and governed by and under the laws of the
State of California. The Mutual General Releases constitutes the entire
agreement between the Parties and supercedes all prior agreements, whether
verbal or written, between the Parties pertaining to the subject matter hereof.
11.Legal Consultation and Revocability Periods. The Parties expressly intend,
and Lee acknowledges and agrees, that as part of the potential claims released
in Paragraphs 3 and 4 of the Mutual General Releases, Lee is herein releasing
the Company Releasees from any claims that he has or may have under the Age
Discrimination in Employment Act of 1967, 29 U.S § 621 et seq. Accordingly, Lee
has been advised to review the Mutual General Releases and represents and
agrees: (a) that he has been advised to consult with an attorney prior to
executing the Mutual General Releases; (b) that he has had up to twenty-one
(21) days to consider executing the Mutual General Releases and that he is
knowingly and voluntarily entering into the Mutual General Releases; (c) that he
received a copy of the Mutual General Releases on December, 2001; (d) that he
has seven (7) days from the date of execution of the Mutual General Releases to
rescind it by doing so in writing addressed to the President of the Company,
Gary M. Cusumano, at its corporate headquarters located at The Newhall Land and
Farming Company, 23823 Valencia Boulevard, Valencia, California 91355; and
(e) that the Mutual General Releases will not be effective until the end of the
seven (7) day revocation period.


 
   
   
          DATED:            ,   EMPLOYEE:
 
 
     

--------------------------------------------------------------------------------

    Thomas L. Lee
DATED:            ,
 
THE NEWHALL LAND AND FARMING
COMPANY (a California Limited Partnership)     By:   Newhall Management Limited
Partnership, its
Managing General Partner     By:   Newhall Management Corporation, its
Managing General Partner
 
 
By:
 
         

--------------------------------------------------------------------------------

        Gary M. Cusumano, President

3

--------------------------------------------------------------------------------

ADDENDUM C
CONSULTING AGREEMENT OF THOMAS L. LEE

    This Consulting Agreement is made and entered into on April 1, 2001 by and
between Thomas L. Lee ("Consultant") and The Newhall Land and Farming Company (a
California Limited Partnership) ("Company"). Consultant and the Company are
hereinafter sometimes referred to collectively as "the Parties." This Consulting
Agreement is being entered into as an addendum to the Severance and Consulting
Agreement of Thomas L. Lee ("Agreement").

RECITALS

WHEREAS, Consultant was employed by the Company for many years and was its Chief
Executive Officer and Chairman of the Board of Directors of The Newhall
Management Corporation, its ultimate managing general partner;

WHEREAS, on or before March 31, 2001, Consultant resigned his employment and
positions with the Company; and

WHEREAS, the Company desires to take advantage of Consultant's extensive
experience and retain him as a consultant.

NOW, THEREFORE, in consideration of the foregoing, the terms and covenants set
forth herein, and the benefits provided in the Agreement, the Company and
Consultant hereby agree as follows:

1.Retention of Consultant. The Company hereby retains Consultant and Consultant
hereby agrees to render services to the Company as a Consultant for a period
commencing April 1, 2001 through December 31, 2001 ("Consulting Period").
Consultant will hold himself available during the Consulting Period to render
consultation and advice to the Company as requested by its President and/or
Chief Executive Officer. Consultant will remain available for consultation and
advice on all aspects of the Company's business, by telephone and correspondence
or, if requested by the Company's President and/or Chief Executive Officer, in
person at the Company's principal offices (or at other locations by mutual
agreement) during reasonable business hours. During the Consulting Period,
Consultant shall be entitled to engage in consulting work for other companies
and entities as long as that work does not interfere with Consultant's
obligations hereunder. Consultant, however, agrees that he will not during the
Consulting Period perform any work on any basis for any person or entity
(including any entity established by him) that is in competition with the
Company or any of its subsidiaries, partnerships or divisions.

2.Compensation. (a)Consultant's sole compensation for any consulting services
rendered to the Company during the Consulting Period shall be the payment of the
Lump Sum Payment provided for in Paragraph 3(a) of the Agreement. Consultant
acknowledges that he has received payment of the Lump Sum Payment and further
acknowledges that the amount of that payment includes compensation for all
services to be rendered by Consultant hereunder. No other compensation, wages or
benefits of any kind whatsoever shall be earned by or paid to Consultant by the
Company under this Consulting Agreement, except as the Parties may otherwise
agree in writing during the term of the Consulting Period.

(b)The Company agrees to provide Consultant with secretarial support at the
Company during the term of the Consulting Period. The Company further agrees to
make an office available for your use along with your current telephone
extension, your current e-mail address and the ability to access it within and
without the Company as well as your currently assigned personal computer during
the term of the Consulting Period.



3.Independent Contractor. It is agreed that Consultant will be an independent
contractor and not an employee in the performance of the Consulting Services
rendered during the Consulting Period. To

1

--------------------------------------------------------------------------------

the extent that Consultant receives any compensation from the Company as a
result of any written agreement between the Parties executed as an exception
under Paragraph 2 of this Consulting Agreement, then, no normal payroll
withholding shall be deducted from any amounts due Consultant. Consultant
represents and warrants that he will pay all taxes due with respect to any such
payments received from the Company and will indemnify and hold the Company
harmless from any and all claims, causes of action, expenses, lawsuits or any
other costs incurred by the Company as a result of any failure of Consultant to
do so.

4.Confidential Information. (a)Lee shall not (nor will Lee assist any other
person to do so) during or after the termination of his employment with the
Company as an employee or consultant, directly or indirectly reveal, report,
publish or disclose Confidential Information to any person, firm or corporation
not expressly authorized by the Company to receive such Confidential
Information, or use (or assist any person to use) such Confidential Information
except for the benefit of the Company. This provision shall not preclude
disclosures required by-law, nor shall it apply to information which has entered
the public domain other than by reason of the action of Lee. The term
"Confidential Information," as used herein, means all information or material
not generally known by non-Company personnel which (a) gives the Company some
competitive business advantage or the opportunity of obtaining such advantage or
the disclosure of which could be detrimental to the interests of the Company;
(b) which is owned by the Company or in which the Company has an interest in;
and (c) which is either marked "Confidential Information," "Proprietary
Information:" or other similar marking, known by Lee to be considered
confidential and proprietary by the Company or from all the relevant
circumstances should reasonably be assumed by Lee to be confidential and
proprietary to the Company. Confidential Information includes, but is not
limited to, the following types of information and other information of a
similar nature (whether or not reduced to writing): trade secrets, inventions,
drawings, file data, documentation, diagrams, specifications, know how,
processes, formulas, models, flow charts, software in various stages of
development, source codes, object codes, research and development procedures,
research or development and test results, marketing techniques and materials,
marketing and development plans, price lists, pricing policies, business plans,
information relating to customers and/or suppliers' identities, characteristics
and agreements, financial information and projections, and employee files.
Confidential Information also includes any information described above which the
Company obtains from another party and which the Company treats as proprietary
information or designates as Confidential Information, whether or not owned or
developed by the Company. Notwithstanding the above, however, no information
constitutes confidential information if it is generic information or general
knowledge which Lee would have learned in the course of similar employment
elsewhere in the trade or if it is otherwise publicly known and in the public
domain.

(b)To the extent that Lee has not already done so, he shall on or before
March 31, 2001 surrender to the Company all notes, data, sketches, drawings,
manuals, documents, records, data bases, programs, blueprints, memoranda,
specifications, customer lists, financial reports, equipment and all other
physical forms of expression incorporating or containing any Confidential
Information, it being distinctly understood that all such writings, physical
forms of expression and other things are the exclusive property of the Company.
Lee acknowledges that the unauthorized taking of any of the Company's trade
secrets is a crime under California Penal Code Section 499(c) and is punishable
by imprisonment. Lee further acknowledges that such unauthorized taking of the
Company's trade secrets could also result in civil liability under California
Civil Code Section 3426, and that willful misappropriation may result in an
award against him for triple the amount of the Company's damages and the
Company's attorneys fees in collecting such damages. The Parties agree that Lee
shall have the right to

2

--------------------------------------------------------------------------------

retain and use the contact information contained on his Company Rolodex as well
as Lee's contacts file maintained on the Company's software systems for personal
purposes as long as those purposes are not inconsistent with Lee's obligations
under this Section 4, the Agreement or the Addendums.

(c)If Lee breaches, or threatens to commit a breach of, any of these
non-disclosure provisions (collectively, the "Restrictive Covenants"), the
Company shall have the following rights and remedies, each of which shall be in
addition to, and not in lieu of, any other rights and remedies available to the
Company under law or in equity: the right and remedy to have the Restrictive
Covenants specifically enforced or to have any actual or threatened breach
thereof enjoined by any court having equity jurisdiction, all without the need
to prove any amount of actual damage or that monetary damages would not provide
an adequate remedy, it being acknowledged and agreed that any such breach or
threatened breach will cause irreparable injury to the Company and that monetary
damages will not provide an adequate remedy to the Company; and the right and
remedy to require Lee to account for and pay over to the Company all
compensation, profits, monies, accruals, increments or other benefits derived or
received by him or any associated party deriving such benefits as a result of
any such breach of the Restrictive Covenants.

(d)Nothing in this Agreement or any other agreement between Lee and the Company
shall prohibit or impede or be construed to prohibit or impede Lee from lawfully
competing with the Company, lawfully working for any competitor of Company or
otherwise lawfully pursuing his career in the residential and commercial
development industry, so long as Lee complies with these non-disclosure
provisions. The Parties agree that these non-disclosure provisions shall
continue in effect after Lee's employment with the Company as an employee and/or
consultant has terminated and notwithstanding any termination of this Agreement.



5.Non-Solicitation of Employees or Customers. For a period of one (1) year
following the last date of Lee's employment with the Company as an employee or
consultant, Lee agrees not to solicit or induce any employee of the Company to
terminate his/her employment with the Company or to, directly or indirectly,
solicit the trade of or otherwise do business with any customer of the Company
and/or any one of its affiliated entities so as to offer or sell any product or
service which would be competitive with any product or service sold by the
Company or its affiliates during that period.

6.Miscellaneous. (a)The Parties to this Consulting Agreement each acknowledge
that they have read the Consulting Agreement, have had it explained to them by
counsel of their choice, are aware of the contents and legal effects thereof,
and in entering into this Consulting Agreement are acting on the advise of
counsel of their choice.

(b)The Parties each further acknowledge that no representation, promise or
inducement has been made other than as set forth in this Consulting Agreement,
and that the Parties do not enter into this Consulting Agreement in reliance of
any representation, promise or inducement not set forth herein.

(c)This Consulting Agreement contains all of the terms and provisions of the
agreement between the Parties with respect to the subject matter hereof. There
are no oral understandings, statements or stipulations bearing upon the effect
of this Consulting Agreement which have not been incorporated herein.

(d)All notices and other communications desired or required to be given under
this Consulting Agreement shall be in writing and shall be deemed adequately
given for purposes hereof upon delivery in person, or on the day mailed by first
class mail, postage prepaid, to such address as either Party may give to the
other Party in writing.

3

--------------------------------------------------------------------------------

(e)Any provision of this Agreement that is invalid, prohibited or unenforceable
shall be ineffective to the extent of such prohibition or unenforceability
without invalidating the remaining provisions of this Consulting Agreement. To
the extent permitted by applicable law, the Company and Consultant hereby waive
any provision of law that renders any portion of this Consulting Agreement
prohibited or unenforceable in any respect.

(f)This Agreement may not be amended, modified or terminated orally, and no
obligation hereunder may be waived orally. No amendment, modification,
termination or waiver shall be effective for any purpose unless it is in writing
and signed by the Party against whom enforcement thereof is sought.

(g)The provisions of this Consulting Agreement shall be binding upon, and shall
enure to the benefit of, the Parties and their respective heirs, executors,
administrators, successors and assigns.

(h)This Consulting Agreement shall be governed by and construed in accordance
with the laws of the State of California.

IN WITNESS WHEREOF, the Parties hereto have executed this Consulting Agreement
as of the day and year first above written.

 
   
   
              THE NEWHALL LAND AND FARMING
COMPANY (a California Limited Partnership)     By:   NEWHALL MANAGEMENT LIMITED
CONSULTANT:       PARTNERSHIP, its Managing General Partner     By:   NEWHALL
MANAGEMENT         CORPORATION, its Managing General Partner
 
 
By:
 
 

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

Thomas L. Lee       Gary M. Cusumano, President

4

--------------------------------------------------------------------------------
